LEVINSON, Judge concurring.
I concur in the lead opinion, but write separately to explain the unusual appellate posture of this matter more fully, and to comment generally on the trial court's role in adjudicating petitions alleging abuse, neglect, and dependency.
As a preliminary matter, I first review the trial court's conclusions of law and the limited issues preserved for our consideration. The trial court concluded J.A.G. was a dependent juvenile "as to both parents" and, further, that the child was (1) neglected "as to" mother, and (2) neglected and abused "as to" father. Mother's appeal challenges, as unsupported, the conclusion of law that J.A.G. was a dependent juvenile, and that J.A.G. was neglected "as to" her. In making these arguments on appeal, she neither assigns *333error to, nor argues that (1) many findings related to father's conduct are unsupported by the evidence, or (2) the conclusions of law that J.A.G. was neglected and abused "as to" father are somehow infirm.
In her brief, mother presented the following question for review concerning whether the conclusion of neglect "as to" her could be sustained on appeal:
Did the trial court commit reversible error and violate Respondent-Mother's substantial rights when it found and concluded that she had neglected the child?
The following is illustrative of mother's arguments on appeal, which focus on whether the juvenile can even attain the status of a neglected juvenile without first considering her own conduct:
An abuse, neglect or dependency proceeding is inherently a multi-party case involving the petitioner, the respondent-parents, and the child. Thus, treating the outcome only as a conclusion of the child's status is inappropriate. In order for a parent to abuse, neglect, or render dependent a child, there must be some nexus between the child's injuries and a parent's act or failure to act.
Here, the evidence showed that Respondent-Mother neither harmed the child nor did she have any idea that [father] could have or would have harmed the child.... Borrowing a page from tort law, a master is not responsible for an agent's intentional tort where the agent's act is outside the scope of the master's business, the master has not authorized the agent to act tortiously, and the master has not ratified the agent's tortious act. Snow v. DeButts, 212 N.C. 120, 122, 193 S.E. 224, 226 (1937). Likewise, here Respondent-Mother did not condone or authorize an assault on the child, if that is in fact what happened.
One must assume that the trial court believed JAG's injuries were non-accidental and that Respondent-Father was the perpetrator of JAG's injuries.... However, ... there is no evidence showing that Respondent-Mother had previously failed to supervise JAG properly[.]
In support of her argument that the trial court may conclude that a child is abused, neglected, or dependent "as to" a parent, mother cites only In re McCabe, 157 N.C.App. 673, 580 S.E.2d 69 (2003). The McCabe panel did hold that "there was clear, cogent and convincing evidence to support the trial court's adjudication of neglect and abuse by respondent." Id. at 680, 580 S.E.2d at 74 (emphasis added). The fact the McCabe panel utilized the words "by respondent" is not persuasive authority that this Court evinced an intention to convert the subject of these adjudications - the status of the juvenile - into an inquiry about the individual or individuals who may or may not have contributed to the circumstances which support the juvenile's status as abused, neglected, or dependent. Moreover, mother's use of master-servant concepts from our body of tort law is, of course, completely inapposite to these juvenile matters.
The trial court's function, when confronted with petitions for abuse, neglect, and/or dependency, is to adjudicate whether the subject juvenile has the status of one or more of these conditions. See N.C.G.S. § 7B-101(1) (2003) ("abused juvenile"); N.C.G.S. § 7B-101(9) (2003) ("dependent juvenile"); and N.C.G.S. § 7B-101(15) (2003) ("neglected juvenile"). In doing so, the trial court will oftentimes make findings related to the commission and/or omission of acts on the part of parent(s) or other caretakers. This, however, changes neither the nature of what the court is adjudicating, nor the central issue on appeal: the juvenile's status. Indeed, the presence or absence of culpability of a particular parent or other caretaker in an adjudication of abuse, neglect, or dependency is not necessarily associated with whether the statutory thresholds of these conditions are present. Compare N.C.G.S. § 7B-1111 (2003) (in termination of parental rights proceeding, petitioner must prove that the parent's individual conduct satisfies one or more grounds). Alternatively stated, it doesn't necessarily matter who did what. This has long been the law in North Carolina:
In determining whether a child is neglected, the determinative factors are the circumstances and conditions surrounding the *334child, not the fault or culpability of the parent.
In re Montgomery, 311 N.C. 101, 109, 316 S.E.2d 246, 252 (1984)(discussing neglect generally). In my view, the same holds true of adjudications of abuse and dependency.
Frankly, it is as unsound for adjudications to be "as to" any parent or caretaker, as it is equally clear that findings concerning persons' individual responsibility or culpability are relevant to the disposition. In short, mother's argument, that "for a parent to abuse, neglect, or render dependent a child, there must be some nexus between the child's injuries and a parent's act or failure to act[,]" misses entirely the nature of these adjudication proceedings. Accepting mother's argument would amount to recasting adjudications into hearings about the adult caretakers in J.A.G.'s life when these "In re" proceedings are, instead, about the conditions and circumstances surrounding the child. In her brief, mother boldly asserts that "treating the outcome only as a conclusion of the child's status is inappropriate." This contention is, in my view, simply contrary to the law of North Carolina.
When a parent takes an appeal from the order on adjudication and disposition of a petition alleging abuse, neglect, and/or dependency, and she challenges the adjudicatory conclusions of law, it necessarily follows that the status of the juvenile is before this Court irrespective of whether the same depended, in part or in full, on the appealing parent's individual conduct. Notwithstanding the dual "as to" conclusions of law by the trial court in the instant case, mother could nonetheless have challenged all the findings of fact and conclusions of law in the order on adjudication and disposition.
Fashioning adjudication orders on abuse, neglect, and dependency "as to" anyone misapprehends our juvenile statutes. In my view, the words "as to" are nothing more than surplusage. Our trial courts should avoid fashioning adjudication orders in this way and should, instead, continue to follow the paramount practice of not concluding juveniles are anything "as to" anyone. Although our panel endeavored to resolve the issue of whether mother's conduct contributed to the status of neglect in this appeal, subsequent appeals that do not fully preserve for appellate review the juvenile's status as abused, neglected, or dependent may yield dismissals by this Court.
Finally, I review the status of this juvenile matter. In addition to reversing the trial court's conclusion that mother's conduct contributed to the circumstances giving rise to J.A.G.'s status as a neglected juvenile, this Court has also reversed the court's conclusion that J.A.G. was a dependent juvenile. The findings of fact that we have concluded are unsupported by the evidence, and the conclusions of law reversed by this Court, cannot be utilized in later juvenile proceedings to collaterally establish any one or more of these things. J.A.G. retains his status as an abused and neglected juvenile by virtue of conclusions of law that are not challenged on appeal. Moreover, while I have agreed with my colleagues that the current record on appeal only supports the return of custody of J.A.G. to mother, it is also my view that, because the order of disposition was based, in large measure, on findings and conclusions of law that have now been reversed on appeal, the trial court should necessarily be directed to enter a new disposition order after giving all persons an opportunity to be heard. Significantly, though, in reversing the order of disposition insofar as it continued custody of J.A.G. with DSS, this Court has not held that the trial court either lacks jurisdiction over this child, see N.C.G.S. § 7B-201 (2003), or that it does not still have the authority and means to fashion a new dispositional order and subsequent custody review orders that comport with the best interests of the juvenile. See N.C.G.S. § 7B-903 (2003) (dispositional alternatives); N.C.G.S. § 7B-1000 (2003) (modification); N.C.G.S. § 7B-906 (2003) (custody review).